
	
		III
		112th CONGRESS
		1st Session
		S. RES. 113
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Lugar (for himself
			 and Mrs. Shaheen) submitted the following
			 resolution; which was referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		RESOLUTION
		Commemorating the 2011 International Year
		  of Forests.
	
	
		Whereas United Nations Resolution 61/193, adopted by the
			 General Assembly on December 20, 2006, designates the year 2011 as the
			 International Year of Forests;
		Whereas the forests of the United States are essential to
			 the health, environment, social fabric, and economy of the United States, as
			 well as to the individual well-being of the people of the United States;
		Whereas the forests of the United States are owned,
			 managed, and conserved by a mosaic of family, business, and public entities,
			 with the largest segment of forests owned by 11,000,000 Americans;
		Whereas privately owned forests supply 92 percent of the
			 trees harvested for the wood products that the people of the United States use
			 every day;
		Whereas the forest products industry—
			(1)accounts for
			 approximately 5 percent of the total United States manufacturing Gross Domestic
			 Product (GDP);
			(2)is among the top
			 10 manufacturing sector employers in 48 States; and
			(3)employs nearly
			 900,000 Americans;
			Whereas wood products are one of the most environmentally
			 friendly building materials, resulting in a maximum reduction in energy use of
			 17 percent and a more than 250 percent reduction in air and water pollution,
			 when compared to alternative materials;
		Whereas forests supply more than 50 percent of the current
			 renewable energy consumed in the United States;
		Whereas, as of 2011, the forests and forest products of
			 the United States sequester and store 12 percent of annual United States carbon
			 emissions and, with the proper incentives, can increase the percentage of
			 annual carbon emissions that are sequestered and stored;
		Whereas 53 percent of the fresh water supply of the lower
			 48 States originates in forests and 1/4 of the supply
			 originates in private forests;
		Whereas 60 percent of at-risk plants and animals rely on
			 private forests, and more than 90 percent of at-risk species rely on all
			 forests for habitat;
		Whereas the 14,000,000 Americans who hunt and the
			 44,000,000 Americans who fish depend on private forests for most of the habitat
			 for fish and wildlife;
		Whereas the United States leads the world in sustainable
			 forest practices;
		Whereas even while forested acreage as a whole is
			 increasing, permanent loss of forests in ecologically and economically
			 important areas is expected to increase, with 57,000,000 acres of private
			 forests facing significant development pressures in the next 2 decades;
		Whereas more than 58,000,000 acres of United States
			 forests are at risk due to insects and disease, especially invasive forest
			 pests, which threaten the health and vitality of forests;
		Whereas more than 400,000,000 acres of private forests are
			 at risk due to wildfires, especially in areas where forested boundaries and
			 communities meet; and
		Whereas more than 170,000,000 acres of privately owned
			 forests will change hands in the next 2 decades, with a potential loss of the
			 public benefits derived from those forests: Now, therefore, be it
		
	
		That the Senate, in commemoration of
			 the 2011 International Year of Forests—
			(1)recognizes the
			 multiple contributions that forests of the United States make to the
			 traditions, health, and way-of-life of the United States;
			(2)recognizes the
			 growing threats faced by forests of the United States; and
			(3)expresses support
			 and appreciation for—
				(A)the 11,000,000
			 people of the United States who own the majority of the private forests of the
			 United States; and
				(B)the thousands of
			 forestry professionals who work every day in the forests of the United States
			 who work to conserve the publicly and privately owned forests of the United
			 States.
				
